Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-17-2005

Angeloni v. Diocese of Scranton
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-4501




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Angeloni v. Diocese of Scranton" (2005). 2005 Decisions. Paper 1445.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1445


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                              NOT PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT


                      No. 03-4501


              MARGARET M. ANGELONI


                           v.

            THE DIOCESE OF SCRANTON;
            VILLA ST. JOSEPH; HAZZOURI

                     Margaret Angeloni,
                                  Appellant


APPEAL FROM THE UNITED STATES DISTRICT COURT
  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                D.C. Civil No. 02-cv-00276
    District Judge: The Honorable A. Richard Caputo


       Submitted Under Third Circuit LAR 34.1(a)
                  February 7, 2005


 Before: BARRY, FUENTES, and BECKER, Circuit Judges


            (Opinion Filed: March 17, 2005)


                      OPINION
BARRY, Circuit Judge

       On February 20, 2002, Margaret M. Angeloni brought a sexual harassment and

retaliation claim under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e-

2000e-17, against the Diocese of Scranton, Villa St. Joseph, and Reverend Alex

Hazzouri (collectively “appellees”). The District Court granted appellees’ motion for

summary judgment on October 22, 2003 and dismissed the state law claims. A timely

appeal followed. We have jurisdiction under 28 U.S.C. § 1291. For the reasons that

follow, we will affirm.

       I. Factual Background

       As we write only for the parties, we will confine our discussion to those facts

relevant to the instant disposition. Angeloni worked as a dining room and kitchen server

at Villa St. Joseph, a home for priests in Pennsylvania, from August of 1996 until

January 19, 1998. She was fourteen and fifteen years old. Reverend Hazzouri allegedly

began touching her inappropriately a few months after she began working at Villa St.

Joseph. She estimated that the touching occurred at least ten times, and always the same

way – when she was waiting on Reverand Hazzouri’s table, his right hand would come

into contact with her left thigh.

       In May or June of 1997, Angeloni told her supervisor, Annette Balint, about the

touchings, and then in July of 1997, Angeloni told her parents. Also in July, Angeloni’s

mother had a meeting with Ms. Balint; by that time, Ms. Balint had spoken with Bishop

John M. Dougherty, the rector at Villa St. Joseph. Both Ms. Balint and Bishop
                                             2
Dougherty talked to Angeloni’s co-workers and to Reverend Hazzouri, and all denied

that any inappropriate touching took place. Based on these discussions, they suggested

that Angeloni simply stop serving Reverend Hazzouri’s table so that she could avoid any

discomfort.1 Bishop Dougherty also met with her parents that summer, and tried to

reassure them that steps were being taken to make sure that Angeloni was not in any

danger.

       No further touching took place, but Angeloni stated that in December of 1997,

Reverend Hazzouri approached her and told her he was worried about what she had said

about him. Angeloni said she was intimidated, and told her parents.

       On December 17, 1997, Angeloni’s mother met again with Bishop Dougherty and

expressed concerns for her daughter’s safety. Bishop Dougherty replied that he did not

think there was cause for concern, but added that if Mrs. Angeloni was worried,

Angeloni could stop working there. He also suggested that they meet with Reverend

Hazzouri. Mrs. Angeloni did not want to have such a meeting, and the family instead

decided that Angeloni should no longer work at Villa St. Joseph. Angeloni’s resignation

was effective January 19, 1998. She filed suit more than four years later.

       II. Standard of Review

       We review the District Court’s grant of summary judgment de novo. See Sempier

v. Johnson & Higgins, 45 F.3d 724, 727 (3d Cir. 1995). Summary judgment is proper


   1
    Angeloni did stop serving Reverend Hazzouri, but eventually resumed service to his
table and did so of her own accord.
                                          3
when “there is no genuine issue as to any material fact and the moving party is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(c). If the evidence would be

insufficient to allow a reasonable jury to find for the non-moving party, summary

judgment is warranted. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In

reviewing that evidence, we consider it and all reasonable inferences therefrom in the

light most favorable to the non-moving party. Eddy v. V.I. Water & Power Auth., 369
F.3d 227, 228 n.1 (3d Cir. 2004).

        III. Discussion

        1. Title VII Claims

        The District Court granted appellees’ motion for summary judgment on the

grounds that: (1) there was no causal connection between Reverend Hazzouri’s alleged

touching and Bishop Dougherty’s “employment actions” against Angeloni to support a

claim of quid pro quo sexual harassment; (2) the elements of a hostile work environment

claim were not satisfied because no reasonable jury could find that respondeat superior

liability exists; and (3) there was no retaliatory conduct because Angeloni was not

constructively discharged, and therefore no adverse employment action was taken against

her.2


   2
    For reasons that escape us, appellees did not mention the fact that Angeloni never
exhausted her administrative remedies prior to filing suit. See Robinson v. Dalton, 107
F.3d 1018, 1021 (3d Cir. 1997) (analogizing failure-to-exhaust to statutes of limitations);
see also Watson v. Eastman Kodak Co., 235 F.3d 851, 854 (3d Cir. 2000) (explaining that
a plaintiff in Pennsylvania must first present her employment-discrimination claims to the
appropriate agency before going to federal court). Indeed, the first action Angeloni took
                                              4
       A. Quid Pro Quo Sexual Harassment and Retaliation

       Both Angeloni’s quid pro quo sexual harassment claim and her retaliation claim

depend upon her ability to prove that she was constructively discharged. See Farrell v.

Planters Lifesavers Co., 206 F.3d 271, 281-82 (3d Cir. 2000) (explaining that a plaintiff

trying to prove quid pro quo sexual harassment must show that “her response to

unwelcome advances was subsequently used as a basis for a decision about

[employment].”). This is fundamental to her claims, because “constructive discharge acts

as the functional equivalent of an actual termination” that can ground an employment

discrimination suit. See Suders v. Easton, 325 F.3d 432, 446 (3d Cir. 2003).

       To find constructive discharge, a court “need merely find that the employer

knowingly permitted conditions of discrimination in employment so intolerable that a

reasonable person subject to them would resign.” Goss v. Exxon Office Sys. Co., 747
F.2d 885, 888 (3d Cir. 1984). Put somewhat differently, the plaintiff must show that the

alleged discrimination goes beyond a “threshold of ‘intolerable conditions.’” Duffy v.

Paper Magic Group, Inc., 265 F.3d 163, 169 (3d Cir. 2001). “Intolerability . . . is

assessed by the objective standard of whether a ‘reasonable person’ in the employee’s

position would have felt compelled to resign—that is, whether [she] would have had no

choice but to resign.” Connors v. Chrysler Financial Corp., 160 F.3d 971, 976 (3d Cir.

1998) (internal citations omitted).


with reference to this case was to file her complaint in the District Court on February 20,
2002.
                                             5
       Although we have considered an employer’s suggestion or encouragement that

one resign as indicative of constructive discharge, see Clowes v. Allegheny Valley

Hosp., 991 F.2d 1159, 1161 (3d Cir. 1993), any such suggestion or encouragement is not

dispositive. See Suders, 325 F.3d at 446 (noting that the inquiry into constructive

discharge is “a heavily fact-driven determination.”) (internal citations omitted). Here, it

is not disputed that, in December of 1997, Bishop Dougherty suggested that if Angeloni

did not feel comfortable working at Villa St. Joseph, she could resign; however, this

suggestion was made during the course of a meeting with Angeloni’s mother, during

which she had expressed concerns for her daughter’s safety. As Bishop Dougherty

explained in his deposition, he suggested the possibility of resignation because he “felt as

a priest that [he] wanted to reach out to [Angeloni’s parents].” A258-59. Significantly,

during that same meeting, Bishop Dougherty offered to have a meeting with both of

Angeloni’s parents and Reverend Hazzouri to see if they could come to some sort of

resolution. And, when Angeloni continued to work after the December 1997 meeting,

Bishop Dougherty said that he was “thrilled with that.” A263.

       Not only does Bishop Dougherty’s suggestion that Angeloni consider resigning

seem completely benign, but the conduct of which Angeloni complained had ended

months earlier and the decision to resign was made by Angeloni and her parents at home.

Given these facts, there is little or nothing in the record that supports Angeloni’s

argument that a reasonable person would consider her work conditions so intolerable that

she would feel compelled to resign. That conclusion destroys any constructive discharge
                                              6
claim and, thus, there was no adverse employment action. Summary judgment was,

therefore, proper on both the quid pro quo sexual harassment and the retaliation claims.3

       B. Hostile Work Environment

       In order to succeed on her claim that the Diocese of Scranton and the Villa St.

Joseph are liable for creating a “hostile work environment”, Angeloni was required to

satisfy a five-prong test, showing that: (1) she suffered intentional discrimination because

of her sex; (2) the discrimination was “pervasive and regular”; (3) she was detrimentally

affected; (4) the discrimination she points to would also detrimentally affect another

reasonable young woman in the same position; and (5) respondeat superior liability

exists. See Suders, 325 F.3d at 441. The District Court concluded that there was “no

dispute” that the first and third requirements were satisfied, and held that a reasonable

jury could find that the second and fourth requirements were also met. While it appears

that the District Court’s conclusions might have been overly generous to Angeloni, we

will accept them and nonetheless affirm the grant of summary judgment, as the final

requirement certainly was not met. Angeloni’s claim of hostile work environment,

therefore, necessarily fails.

       Applying traditional agency principles, respondeat superior liability exists when


   3
    It has been assumed for the purposes of argument that Bishop Dougherty could be
considered an “employer” as the rector at Villa St. Joseph; however, it should be noted
that Title VII defines an employer as “a person engaged in an industry affecting
commerce who has fifteen or more employees for each working day in each of twenty or
more calendar weeks”. 42 U.S.C. § 2000e(b). We do not have information in the record
confirming that the Villa would satisfy those requirements.
                                             7
“the defendant knew or should have known of the harassment and failed to take prompt

remedial action.” Andrews v. City of Philadelphia, 895 F.2d 1469, 1486 (3d Cir. 1990)

(internal citations omitted). Therefore, “if a plaintiff proves that management-level

employees had actual or constructive knowledge about the existence of a sexually hostile

work environment and failed to take prompt and adequate remedial action, the employer

will be liable.” Id.

       Angeloni admits that she did not tell Ms. Balint about the touching until May or

June of 1997. By July, Ms. Balint had told Bishop Dougherty. Even assuming that Ms.

Balint and Bishop Dougherty would be considered management-level “employees”, both

took “prompt and adequate” remedial action. For her part, Ms. Balint referred the matter

to Bishop Dougherty, interviewed the other waitresses, and suggested that Angeloni

could be relieved of her serving duties at Reverend Hazzouri’s table. For his part,

Bishop Dougherty said that he felt he “had to get to the bottom of this,” so he spoke with

Reverend Hazzouri and Ms. Balint several times. He also relayed the situation to the

Diocese and told Reverend Hazzouri that he was to cease any conduct that might make

Angeloni uncomfortable. Finally, he approved Ms. Balint’s suggestion that Angeloni

stop serving Reverend Hazzouri’s table, a suggestion that was immediately implemented.

       In terms of the adequacy of these remedial steps, by all accounts any touching that

had occurred ended by July 1997. Indeed, even after Angeloni chose to ignore the

suggestion not to serve Reverend Hazzouri, and began doing so again, she never reported

further inappropriate conduct. Summary judgment was properly granted on the hostile
                                            8
environment claim.4

       2. State Law Claims

       The District Court also concluded that, because summary judgment was granted

on Angeloni’s federal claims, it would not exercise supplemental jurisdiction over the

state law claims. The exercise of supplemental jurisdiction is a matter of discretion. See

United Mine Workers of America v. Gibbs, 383 U.S. 715, 726 (1966) (“[P]endent

jurisdiction is a doctrine of discretion, not of plaintiff’s right.”), superseded by statute

in 28 U.S.C. § 1367(c)(3) (“The district courts may decline to exercise supplemental

jurisdiction . . . if . . . the district court has dismissed all claims over which it has original

jurisdiction”). And, as we have stated, when a federal claim could be, or has been,

dismissed on summary judgment, “the court should ordinarily refrain from exercising

[supplemental] jurisdiction in the absence of extraordinary circumstances.” Tully v. Mott

Supermarkets, Inc., 540 F.2d 187, 196 (3d Cir. 1976); see also Univ. of Md. v. Peat,

Marwick, Main & Co., 996 F.2d 1534, 1540 (3d Cir. 1993). The District Court properly

refrained from exercising supplemental jurisdiction here.

       IV. Conclusion

       For the foregoing reasons, we will affirm the order of the District Court.




   4
    Although individually named in the suit, Reverend Hazzouri could not be liable under
Title VII because he was not Angeloni’s employer; see 42 U.S.C. § 2000e(b).
                                            9